Name: Commission Regulation (EEC) No 3274/84 of 22 November 1984 suspending advance fixing of export refunds for certain cereal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 84 Official Journal of the European Communities No L 305/39 COMMISSION REGULATION (EEC) No 3274/84 of 22 November 1984 suspending advance fixing of export refunds for certain cereal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 makes provision for the suspension of arran ­ gements relating to the advance fixing of export refunds if the market situation indicates that the said arrangements are causing difficulties or if such diffi ­ culties are in danger of arising ; Whereas Commission Regulation (EEC) No 3202/84 (3), as amended by Regulation (EEC) No 3243/84 (4), temporarily suspended the advance fixing of export refunds for certain products of the cereals sector ; whereas the reasons for this suspension still remain valid and the measure should therefore continue in force for a limited period while the situa ­ tion is kept under observation ; whereas recent deve ­ lopments indicate it is no longer necessary to include some products for which the risk of speculative fixing can now be discounted ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The advance fixing of export refunds for the products falling within subheading 1 1 .02 A I a) of the Common Customs Tariff and for those listed in Annex A to Regulation (EEC) No 2727/75 is hereby suspended, with the exception of those falling within heading No 23.07 and subheadings 11.07 A I b), 11.07 A II b) and 11.07 B. 2 . The advance fixing of export refunds is hereby suspended for cereal products exported in the form of the goods listed in Annex B to Regulation (EEC) No 2727/75 . Article 2 This Regulation shall enter into force on 23 November 1984. It shall apply from 23 November to 30 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 1 1 . 1975 , p. 1 . ( 2 ) OJ No L 107 , 19 . 4 . 1984, p. 1 . (J) OJ No L 299, 17 . 11 . 1984 , p. 26 . ( 4) OJ No L 302, 21 . 11 . 1984, p. 29 .